[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              MAY 29, 2007
                               No. 05-15317                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                     D. C. Docket No. 05-20271-CR-DLG

UNITED STATES OF AMERICA,


                                                      Plaintiff-Appellee,

                                    versus

IVAN BIDO,

                                                     Defendant-Appellant.

                         ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                               (May 29, 2007)

Before TJOFLAT, BIRCH and FAY, Circuit Judges.

PER CURIAM:

     Alexander Michaels, counsel for Ivan Bido, has filed a motion to withdraw
on appeal, supported by a brief prepared pursuant to Anders v. California, 386 U.S.
738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire

record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and conviction and

sentence are AFFIRMED.




                                           2